PATENT, TRADEMARK
AND COPYRIGHT SECURITY AGREEMENT

THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (this “Agreement”) is
entered into as of this 30th day of March 2010, by and among TECHNISCAN, INC., a
Delaware corporation, with its principal place of business at 3216 South
Highland Drive, Suite 200, Salt Lake City, Utah 84106 (“Debtor”), and BIOTEX
PHARMA INVESTMENTS LLC, as collateral agent (the “Collateral Agent”) for the
investors identified in the below referenced Purchase Agreement (collectively,
together with their successors and assigns, the “Investors”).

WHEREAS, Debtor and the Investors are parties to a certain Note and Warrant
Purchase Agreement dated as of March 30, 2010 (as amended, restated,
supplemented or extended from time to time, the "Purchase Agreement”), and a
Security Agreement dated as of March 30, 2010 (the "Security Agreement”), which
provide for, among other things: (i) the Investors to extend certain loans to or
for the account of the Debtor; (ii) the grant by the Debtor to the Investors of
a security interest in all of the Debtor’s assets, including, without
limitation, its patents, patent applications, trademarks, trademark
applications, goodwill, service marks, trade names, trade styles, copyrights,
copyright applications, mask works, trade-secrets information, and other
proprietary rights, together with all additions, accessions, accessories,
amendments, attachments, modifications, substitutions, and replacements,
proceeds and products of any of the foregoing, as set forth in the Purchase
Agreement and the other Transaction Documents (capitalized terms used herein and
not otherwise defined have the respective meanings given in the Purchase
Agreement); and (iii) the appointment of the Collateral Agent as collateral
agent, for the benefit of the Investors, for purpose of this Agreement and the
Security Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained, and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Debtor and the Collateral Agent, for the benefit of the Investors, agree as
follows:

1. Security Interest in Patents, Trademarks and Copyrights. To secure the
complete and timely satisfaction of all of the Obligations (as that term is
defined in the Security Agreement), the Debtor hereby grants and conveys to the
Collateral Agent, for the benefit of the Investors, a security interest (having
priority over all other security interests) with power of sale, to the extent
permitted by law, in all of its now owned or existing, and hereafter acquired or
arising:



  (a)   patents and patent applications, including, without limitation, any
invention and improvement to a patent or patent application, including without
limitation those patents and patent applications listed on Schedule A (being
sometimes referred to individually and/or collectively, the “Patents”);



  (b)   trademarks, registered trademarks and trademark applications, trade
names, trade styles, service marks, registered service marks and service mark
applications including, without limitation, the registered trademarks, trademark
applications, registered service marks and service mark applications listed on
Schedule B and (i) all renewals thereof, (ii) all accounts receivable, income,
royalties, damages and payments now and hereafter due and/or payable with
respect thereto, including, without limitation, payments under all licenses
entered into in connection therewith and damages and payments for past, present
or future infringements and dilutions thereof, and (iii) the right to sue for
past, present and future infringements and dilutions thereof, and (iv) all of
the Debtor’s rights corresponding thereto throughout the world (all of the
foregoing registered trademarks, trademark applications, trade names, trade
styles, registered service marks and service mark applications, together with
the items described in clauses (i)-(iv) in this Section 1(b), being sometimes
hereinafter individually and/or collectively referred to as the “Trademarks”);



  (c)   the goodwill of Debtor’s business connected with and symbolized by the
Trademarks; and



  (d)   copyrights, and copyright applications, including without limitation,
those copyrights listed in Schedule C (being sometimes referred to individually
and/or collectively as the “Copyrights”);

together with all additions, accessions, accessories, amendments, attachments,
modifications, substitutions, and replacements, proceeds and products of the
foregoing.

2. Recording of Patents and Trademarks. Debtor represents and warrants that
(1) the patents and patent applications listed in Schedule A, and (2) the
registered trademark and trademark applications described in Schedule B, have
each been duly recorded in the U.S. Patent and Trademark Office (the “PTO”); and
that no other patents, patent applications, trademarks, or trademark
applications have been filed or recorded with the PTO in which the Debtor has an
interest.

3. Recording of Copyrights. Debtor represents and warrants that the registered
copyrights and copyright applications described in Schedule C have been duly
recorded in the U.S. Copyright Office, and that no other copyrights or copyright
applications have been recorded in the U.S. Copyright Office, in which the
Debtor has an interest.

4. Restrictions on Future Agreements. Debtor will not, without the Collateral
Agent’s prior written consent, enter into any agreement, including, without
limitation, any license agreement, that is inconsistent with this Agreement, and
Debtor further agrees that it will not take any action, and will use reasonable
efforts not to knowingly permit any action to be taken by others subject to its
control, including licensees, or knowingly fail to take any action, which would
affect the validity or enforcement of the rights transferred to the Collateral
Agent, for the benefit of the Investors, under this Agreement or the rights
associated with those Patents, Trademarks and/or Copyrights which are in
Debtor’s reasonable business judgment, necessary or desirable in the operation
of Debtor’s business.

5. New Patents, Trademarks and Copyrights. Debtor represents and warrants that
the Patents, Trademarks, and Copyrights listed on Schedules A, B, and C, include
all of the patents, patent applications, trademark registrations, trademark
applications, service marks registrations, service mark applications, registered
copyrights and copyright applications, now owned or held by Debtor. If, prior to
the termination of this Agreement, Debtor shall (i) create or obtain rights to
any new patents, patent applications, trademarks, trademark registrations,
trademark applications, trade names, trade styles, service marks, service marks
registrations, or service mark applications, or (ii) become entitled to the
benefit of any patent, patent application, trademark, trademark registration,
trademark application, trade name, trade style, service mark, service mark
registration, service mark application, the provisions of Section 1 above shall
automatically apply thereto and Debtor shall give the Collateral Agent prompt
written notice thereof. Debtor hereby authorizes the Collateral Agent to modify
this Agreement by (a) amending Schedules A, B, and/or C, as the case may be, to
include any future patents, patent applications, trademark registrations,
trademark applications, service mark registrations, service mark applications,
registered copyrights and copyright applications (whether or not any such notice
from Debtor has been sent or received), and (b) filing, in addition to and not
in substitution for this Agreement, a supplement or addendum to this Agreement
containing the changes in the information set forth on Schedule A, B and/or C
therein, as the case may be, and to take any action the Collateral Agent
otherwise deems appropriate to perfect or maintain the rights and interest of
the Collateral Agent, for the benefit of the Investor, under this Agreement.

6. Nature and Continuation of Security Interest; Notice to Third Parties. This
Agreement has the effect of giving third parties notice of the Collateral
Agent’s Security Interest in Debtor’s Patents, Trademarks and Copyrights. This
Agreement is made for collateral security purposes only. This Agreement shall
create a continuing security interest in the Patents, Trademarks and Copyrights
and shall remain in full force and effect until the Obligations have been paid
and satisfied in full, including all obligations under the Purchase Agreement
and the other Transaction Documents (as defined in the Purchase Agreement).

7. Right to Inspect; Assignments and Security Interests. The Collateral Agent
shall have the right, at any reasonable time upon prior written request and from
time to time, to inspect Debtor’s premises and to examine Debtor’s books,
records and operations relating to the Patents and the Trademarks, including,
without limitation, Debtor’s quality control processes; provided, that in
conducting such inspections and examinations, the Collateral Agent shall use
reasonable efforts not to disturb unnecessarily the conduct of Debtor’s ordinary
business operations. From and after the occurrence of an event of default, under
the Purchase Agreement, or any other Transaction Documents (“Event of Default”),
Debtor agrees that the Collateral Agent, or a conservator appointed by the
Collateral Agent, shall have the right to take any action to renew or to apply
for registration of any Patents, Trademarks and Copyrights as the Collateral
Agent or said conservator, on its sole judgment, may deem necessary or desirable
in connection with the enforcement of the Collateral Agent’s rights hereunder.
Debtor agrees (i) except in accordance with Debtor’s reasonable business
judgment, not to sell or assign its respective interests in the Patents,
Trademarks and/or Copyrights without the prior written consent of the Collateral
Agent and (ii) to maintain the quality of any and all products in connection
with which the Patents, Trademarks and/or Copyrights are used, consistent with
the quality of said products as of the date hereof.

8. Duties of Debtor. The Debtor shall have the duty to (i) prosecute diligently
any patent application, trademark application or service mark application that
is part of the Collateral pending as of the date hereof or thereafter until the
termination of this Agreement, and (ii) preserve and maintain all of Debtor’s
rights in the patents, patent applications, trademark applications, service mark
applications and trademark and service mark registrations that are part of the
Collateral. Any expenses incurred in connection with the foregoing shall be
borne by Debtor. Debtor shall not, without thirty (30) days prior written notice
to the Collateral Agent, abandon any Patent, Trademark or Copyright. The
Collateral Agent shall not have any duty with respect to the Patents, Trademarks
or Copyrights. Without limiting the generality of the foregoing, the Collateral
Agent shall not be under any obligation to take any steps necessary to preserve
rights in the Patents, Trademarks or Copyrights against any other parties, but
may do so at its option during the continuance of an Event of Default, and all
expenses incurred in connection therewith shall be for the sole account of the
Debtor and added to the Obligations secured hereby and by the Security
Agreement.

9. Collateral Agent’s Right to Sue. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent shall have the right,
for the benefit of the Investors, to exercise all rights and remedies available
at law or in equity. From and after the occurrence and during the continuance of
an Event of Default, the Collateral Agent shall have the right, but shall not be
obligated, to bring suit or take any other action to enforce the Patents,
Trademarks and Copyrights and, if the Collateral Agent shall commence any such
suit or take any such action, the Debtor shall, at the request of the Collateral
Agent, do any and all reasonable lawful acts and execute any and all proper
documents reasonably required by the Collateral Agent in aid of such
enforcement. The Debtor shall, upon demand, promptly reimburse and indemnify the
Collateral Agent for all reasonable out-of-pocket costs and expenses incurred by
the Collateral Agent in the exercise of its rights under this Section 9
(including, without limitation, all attorneys’ fees). If, for any reason
whatsoever, the Collateral Agent is not reimbursed with respect to the costs and
expenses referred to in the preceding sentence, such costs and expenses shall be
added to the Obligations secured hereby.

10. Waivers. The Debtor waives to the extent permitted by applicable law
presentment, demand, notice, protest, notice of acceptance of this Agreement,
notice of any loans made, credit or other extensions granted, collateral
received or delivered or any other action taken in reliance hereon and all other
demands and notices of any description, except for such demands and notices as
are expressly required to be provided to the Debtor under this Agreement or any
other Transaction Document. With respect to both the Obligations and the
Collateral, the Debtor assents to any extension or postponement of the time of
payment or any other forgiveness or indulgence, to any substitution, exchange or
release of Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payment thereon
and the settlement, compromise or adjustment of any thereof, all in such manner
and at such time or times as the Collateral Agent may deem advisable. The
Collateral Agent may exercise its rights with respect to the Collateral without
resorting, or regard, to other collateral or sources of reimbursement for
Obligations. The Collateral Agent shall not be deemed to have waived any of its
rights with respect to the Obligations or the Collateral unless such waiver is
in writing and signed by the Collateral Agent. No delay or omission on the part
of the Collateral Agent in exercising any right shall operate as a waiver of
such right or any other right. A waiver on any one occasion shall not bar or
waive the exercise of any right on any future occasion. All rights and remedies
of the Collateral Agent in the Obligations or the Collateral, whether evidenced
hereby or by any other instrument or papers, are cumulative and not exclusive of
any remedies provided by law or any other agreement, and may be exercised
separately or concurrently.

11. Successors and Assigns. This Agreement shall be binding upon the Debtor, its
respective successors and permitted assigns, and shall inure to the benefit of
and be enforceable by the Collateral Agent and its successors and assigns.
Without limiting the generality of the foregoing sentence, the Collateral Agent
may assign or otherwise transfer any agreement or any note held by it
evidencing, securing or otherwise executed in connection with the Obligations,
or sell participations in any interest therein, to any other person or entity.

12. General; Term.



  (a)   This Agreement may not be amended or modified except by a writing signed
by the Debtor and the Collateral Agent, nor may the Debtor assign any of its
rights hereunder. This Agreement and the terms, covenants and conditions hereof
shall be construed in accordance with, and governed by, the laws of the State of
Delaware (without giving effect to any conflicts of law provisions contained
therein). In the event that any Collateral stands in the name of the Debtor and
another or others jointly, as between the Collateral Agent and the Debtor, the
Collateral Agent may deal with the same for all purposes as if it belonged to or
stood in the name of the Debtor alone.



  (b)   This Agreement and the security interests granted herein shall terminate
on the date on which all payments under the Notes (as defined in the Purchase
Agreement) have been indefeasibly paid or satisfied in full (including as a
result of the conversion in full of the Notes) and all other Obligations have
been paid or discharged (other than contingent indemnification obligations).

13. WAIVER OF JURY TRIAL; VENUE.

THE BORROWER HEREBY WAIVES TRIAL BY JURY IN ANY LITIGATION IN ANY COURT WITH
RESPECT TO, IN CONNECTION WITH OR, ARISING OUT OF: (A) THIS AGREEMENT OR ANY
OTHER INSTRUMENT OR DOCUMENT DELIVERED IN CONNECTION HEREWITH; (B) THE VALIDITY,
INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF; OR (C) ANY OTHER CLAIM OR
DISPUTE HOWEVER ARISING BETWEEN THE BORROWER AND THE LENDERS OR THE AGENT IN
RESPECT OF THIS AGREEMENT.

THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THE OBLIGATIONS,
ARISING OUT OF OR IN ANY MANNER RELATING TO THIS AGREEMENT OR ANY TRANSACTION
RELATING TO ANY TRANSACTION DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE
OF DELAWARE OR ANY FEDERAL COURT SITTING IN THE STATE OF DELAWARE AND CONSENTS
TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND TO SERVICE OF PROCESS IN
ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS SPECIFIED IN
THE PURCHASE AGREEMENT. THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH
SUIT WAS BROUGHT IN AN INCONVENIENT COURT. THE BORROWER SHALL NOT BE ENTITLED IN
ANY SUCH ACTION OR PROCEEDING TO ASSERT ANY DEFENSE GIVEN OR ALLOWED UNDER THE
LAWS OF ANY STATE OTHER THAN THE STATE OF DELAWARE UNLESS SUCH DEFENSE IS ALSO
GIVEN OR ALLOWED BY THE LAWS OF THE STATE OF DELAWARE. NOTHING IN THIS SECTION
SHALL AFFECT OR IMPAIR IN ANY MANNER OR TO ANY EXTENT THE RIGHT OF THE AGENT TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE BORROWER IN ANY
JURISDICTION IN WHICH ANY COLLATERAL IS LOCATED, THE BORROWER CONDUCTS
ACTIVITIES OR WHERE LEGAL PROCEEDINGS MAY BE NECESSARY IN ORDER TO COLLECT OR
ENFORCE THE OBLIGATIONS OR TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

[Signature Page Follows]

1

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                         
BORROWER:
In the Presence of:
/s/ Steven Passey          
TECHNISCAN, INC.
By: /s/ David C. Robinson
           
 
Witness          
Name: David C. Robinson
Title: President and CEO
COLLATERAL AGENT:
In the Presence of:
/s/ Jill Kogar          
BIOTEX PHARMA INVESTMENTS LLC
By: /s/ Robert Kessler
           
 
Witness          
Name: Robert Kessler
Title: Member
STATE OF Utah     )    


   
 


    ) SS.:  


COUNTY OF Salt Lake     )    


   
 



On the 29th day of March, in the year 2010, before me, the undersigned, a notary
public in and for said state, personally appeared David C. Robinson, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

                         
/s/ E. Don Sutherland
           
 
STATE OF New York—     )    
Notary Public


   
 


    ) SS.:  



COUNTY OF Nassau      )

On the 30th day of March, in the year 2010, before me, the undersigned, a notary
public in and for said state, personally appeared Robert Kessler, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

/s/ Frank Carpentiere



    Notary Public

2